.   -




                                 April 26,   1955




        Hon. James,A. Bethea, M.D.,          Opinion No. s-156
        Board for Texas State Hos-           Be: Authority to deter-
         pitals and Special Schools              mine acceptability
        BOX'S, Capitol Station                   of items purchased
        Austin, Texas                           ,by Board of Control
                                                 for State Hospitals
        Dear Dr. Bethea:                         and Special Schools
              You have requested an opinion of this office concern-
        in$;the authority to determine acceptability of Items pur-
        chased by the Board of Control for State Hospitals and Spe-
        cial Schools.

              The applicable provisions of Vernon's Civil Statutea
        are as follows:

                    "Art. 642.  The Board shall contract for all
             supplies, merchandise and articles of every des-
             cription needed for the.maintenance and operation
             of such institutions, except those supplies desig-
             nated as perishable,'and supplies of a special
             character, as books for libraries and supplies for
             the laboratories and laboratory work and instruc-
             tion, and any special supplies for Instruction, de-
             mqnstration and research for educational institu-
             tions, to be designated as 'Special~S~uppllesfor
             Educational Institutions'. The Board shall base
             its contracts upon estimates to,be furnished the
             Board by the superintendents, by the firfltday of
             April of each year, for the entire year.

                    "Art. 652.  The supplies and articles fur-
             nished ,underall bids and contracts shall be such
             as called for by requisition of the superintendents
             of the several institutions. Each article shall be
             equal to the sallfple
                                 which is required with thenac-
             companying bid.
Hon. James A. Bethea, 9&D.      Page ,2,



             "Art. 653. If supplieir delivered under con-
      tract are not equal to the samplel( the superinten-~
      dent ahall refuse to accept them,
               “Art. 654, The eetimatea upon which adver-
      biaements and,‘c~ontracta are made shall aa near a8
      practicable    state the quantity and quality of the
      a&i&es      and supplies ne8dedc
                nAre, 660. In cae,e of emergency, and where
       articles   are neceesary and needed by any~~ilujtitu-
       tion, and it ia impracticable.to     Include them in
      ~the annual contract,    the euperintendent   ehall make
       a requisition   for @ame to the Board of Controlj.
       and the Board may forthwith purchase such article
       in the,open market,’
               “Art. 661. Furniture or equipment for ed:
      ucational   institutions shall be o,f,,the particular
      kind and make as reqdiisitioned  by such in&it+
      tion and approved by the Board.”
        In Attorney General’& Opinion v-1462 (1!?52),       it waa
held that “ail contracts     f,or the eonatruction    of bulldifig8
for the various inatitutiona      under the management Andycontrol
of the Board for Texaa State Hoepitala and Speoial,Gchoola,
and the construction    work itself,    atie subject to review and
approval of the State Board of Control”.          This opinion waB
based on $he proviaione     of Article   70470-1, Vernon’8 Civil
Statutes,   which providea that , , , “all contracta made
for and the final,acceptance      in~connection    with euoh con-
atruction   other than.the plana and specifications,        shall b;
subject to the review and approval of the Board of Control 6
The Legislature    haa not provided a similar qtatute with re-
ference to, the purchase of suppliee for the institutions,.
Rather, Article    653 providea that “If eupplies delivered
under contract are n& equal to the sample, the superin-,
tendent shall refuse to acoept them”.
Hon. James A. Bethea,     M.   D.   Page 3.


      It 1~~ therefore,  our opinion that the receiving
agent of supplies Is the agency of the State to deter-
mine the acceptability  of items purchased.

                                    SUMMARY
               The agency of the State receiving       sup-~
        plies purohased by the Board of Control       Is
        the agency to determine the acoeptability
        of such items.

                                         Yours very truly,
APPROVED:                                JOHNBEN SHEPPERD
                                         Attorney General
J. C. Davis, Jr.,
County Affairs Division
                   .
Enos T. Jones
Reviewer
                                                Assistant
J, A. Amis, Jr.
Reviewer
Robert S. Trotti
First Ass~iatant



JR:zt